Citation Nr: 0620795	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to March 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of the Los Angeles RO.  The veteran requested 
a Travel Board hearing, but subsequently withdrew the 
request.

In discussing the claims seeking service connection for a 
seizure disorder and for duodenal ulcer disease, the RO has 
noted (see 2004 statement of the case (SOC)) that new and 
material evidence had not been received since a 1968 rating 
decision.  Inasmuch as the May 1968 rating decision did not 
address either of these matters, such observation clearly has 
no relevance in these matters.  As the RO has adjudicated the 
matters on a de novo basis, there is no procedural deficit 
arising from the disinformation provided the veteran.    

The veteran has raised claims seeking service connection for 
nicotine and alcohol dependence.  These matters are referred 
to the RO for any appropriate action.

The matters of entitlement to service connection for duodenal 
ulcer disease and a seizure disorder are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDING OF FACT

The veteran did not engage in combat in service, and PTSD 
related to a stressor event in service has not been 
diagnosed.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

April 2001, August 2001, and February 2003 letters (prior to 
the decision on appeal) provided the veteran notice of the 
evidence necessary to substantiate his claims, and advised 
him of his and VA's responsibilities in the development of 
the claims.  While complete notice (specifically, that 
regarding the rating of the disabilities and effective dates 
of award, and to submit relevant evidence in his possession) 
was not provided prior to the initial determinations, the 
veteran is not prejudiced by such notice timing deficiency.  
In June 2005, he was notified to submit relevant evidence in 
his possession, and has had ample opportunity to do so.   
While he was not provided notice regarding  the rating of 
psychiatric disability or effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by lack of such notice, as it becomes critical 
only with a grant of service connection.  The April 2004 
statement of the case (SOC) notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
basis for the continued denial of the claims (and, in essence 
readjudicated the claim based on the veteran's submissions in 
the interim).  With respect to this matter (service 
connection for PTSD) the  veteran is not prejudiced by any 
technical notice timing or content defect that may have 
occurred along the way.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
[Treatment records relied upon in the Social Security 
Administration (SSA) January 1989 decision have not yet been 
secured.  However, as the summary of the veteran's 
disabilities at the time (which is of record) does not show 
PTSD (and as records from 1989 would not show a current 
diagnosis of PTSD), such records would have no bearing on 
this claim, and it is not necessary to secure them before 
addressing the matter at hand.]  VA has arranged for the 
veteran to be examined.  Evidentiary development is complete 
to the extent possible.  The veteran has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is also met.  It is not prejudicial to the appellant 
for the Board to proceed with appellate review.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

II. Factual Background

The veteran's service personnel records do not show he 
received any awards or decorations that connote combat.  The 
only foreign service shown was in Spain.  The veteran's 
complete service medical records are unavailable; 
specifically, there is no report of a service separation 
examination.  Those available include an August 1964 
treatment record which notes that he had various somatic 
complaints, and appeared somewhat depressed.  
Malingering/functional overlay was considered.  Later records 
dated in 1966/67 no not note such complaints.

A March 1968 VA hospital summary indicates the veteran was 
involved in a car accident the day following his separation 
from service, and remained hospitalized for eleven days for 
treatment of injuries sustained.  

A January 1989 evaluation summary from SSA indicates the 
veteran had diagnoses of chronic and acute depression, major 
depression, and an adjustment disorder with depressed mood.  

On January 2001 VA examination, the claims file was reviewed.  
It was noted that the veteran denied a history of significant 
mental health symptoms including depressed mood, symptoms 
related to combat or trauma exposure, or chronic anxiety.  
However, he provided an account of seeing three of his 
friends blown up by a child's shoeshine box while in Vietnam, 
and that he was so angry that he killed the child.  He denied 
intrusive memories or nightmares in recent years related to 
such incident or to combat exposure.  The examiner concluded 
that the veteran did not currently meet the criteria for a 
mental health disorder, based on the symptoms reported.  

An April 2001 statement from the veteran's therapist at a Vet 
Center reflects that the veteran had only been in treatment 
for one month.  He reported being in a serious car accident 
after separating from service and of being hospitalized for 
three weeks.  Symptoms the veteran demonstrated were avoiding 
situations (he refused to drive a car), extreme anger toward 
"the system", and alcohol dependence (as self medication).  
As only a few symptoms of PTSD were noted, the therapist 
commented that he was not able to make such diagnosis.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

The threshold requirement that must be addressed here (as in 
any claim seeking service connection) is whether there is 
competent evidence that the claimant has the disability for 
which service connection is sought.  See 38 U.S.C.A. § 1110; 
Hickson, supra.  Without competent evidence (a medical 
diagnosis) of current disability, there is no valid claim of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The record here is devoid of any competent 
evidence (medical diagnosis) showing that the veteran 
currently has PTSD (the disability he seeks to have service-
connected).  The extensive treatment records associated with 
the claims file (showing treatment for various other, 
including psychiatric, disabilities) do not show a diagnosis 
of PTSD.  On January 2001 VA examination and in the April 
2001 report of a VA therapist who evaluated the veteran, 
neither the examining psychologist nor the therapist felt 
that the veteran met the diagnostic criteria for PTSD.  
Significantly, while the VA January 2001 VA examiner appeared 
to concede a combat stressor (the veteran's account of 
observing a friend being killed in Vietnam by a shoe-shine 
box booby trap) which is inconsistent with  record (as 
service personnel records do not show Vietnam service, the 
examiner was still unable to make a diagnosis of PTSD.  The 
veteran's allegation that he has PTSD is not competent 
evidence.  He is a layperson, as is not competent in matters 
requiring specialized medical knowledge, skill, training, or 
education (here, psychiatric diagnoses).  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
threshold requirement for establishing service connection for 
PTSD is not met, and service connection for PTSD is not 
warranted.


ORDER

Service connection for PTSD is denied.


REMAND

The matters of entitlement to service connection for duodenal 
ulcer disease and a seizure disorder require additional 
development before the Board may consider them.  The veteran 
was awarded SSA disability benefits in 1989.  The record 
includes copies of the award letter and an evaluation report 
that summarizes the evidence that was considered.  However, 
copies of the medical records considered have not been 
associated with the claims file.  Medical records considered 
in conjunction with a SSA determination are constructively of 
record.  Such records may contain information pertinent to 
these claims; and VA is obliged to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding the rating of duodenal disease and a seizure 
disorder or effective dates of awards.  Since the case is 
being remanded anyway, there is an opportunity to correct 
such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the rating of duodenal 
ulcer disease and seizure disorders and 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.

2.  The RO should obtain from SSA copies 
of the medical records considered in the 
determination on the veteran's 
application for SSA disability benefits.

3.  The RO should then review the 
remaining claims.  If either remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


